IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


JOEL DANIELS,                                  : No. 138 MM 2019
                                               :
                    Petitioner                 :
                                               :
                                               :
             v.                                :
                                               :
                                               :
MARK GARMAN,                                   :
                                               :
                    Respondent                 :


                                       ORDER



PER CURIAM

      AND NOW, this 6th day of January, 2020, the Application for Leave to File Original

Process is GRANTED, and the Petition for Writ of Habeas Corpus is DENIED.